Citation Nr: 1044600	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a chronic back disorder 
to include injury residuals and lumbosacral spine degenerative 
disc disease.

2.  Entitlement to service connection for a chronic neck disorder 
to include injury residuals and cervical spine degenerative 
changes and spurring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In November 2008 and February 2010, the Board remanded the 
Veteran's claims for additional development.


FINDINGS OF FACT

1.  The Veteran does not have a back or lumbar spine disorder 
that is attributable to his active military service.

2.  The Veteran does not have a neck or cervical spine disorder 
that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have back or lumbar spine disorder that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have neck or cervical spine disorder 
that is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through March 2004 and November 2008 notice letters, the Veteran 
and his representative were notified of the information and 
evidence needed to substantiate the Veteran's claims of service 
connection.  The November 2008 letter provided the Veteran with 
the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claims, the 
claims were properly re-adjudicated in September 2010, which 
followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the March 2004 and November 2008 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claimed disabilities.  Consequently, a remand of 
the service connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Miami, Florida.  
Pursuant to the Board's November 2008 remand, records were 
requested and obtained from the Social Security Administration 
(SSA).  The SSA records contain additional records from multiple 
private treatment providers.  Additionally, in March 2010, the 
Veteran was provided a VA examination in connection with his 
claims, the report of which is of record.  This examination was 
conducted pursuant to the Board's February 2010 remand.  That 
examination report contains sufficient evidence by which to 
decide the claim regarding the possible origin of the Veteran's 
back and neck disorders.  Although the examiner could not provide 
an equivocal opinion as to etiology without resorting to mere 
speculation, he explained why that was so.  Significantly, the 
Veteran has not otherwise alleged that there are any outstanding 
medical records probative of his claims on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, 
such as arthritis, may be presumed to have been incurred during 
service if the disease becomes manifest to a compensable degree 
within one year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran asserts that he injured his back and neck during 
active military service.  Specifically, he refers to a motor 
vehicle accident (MVA) that occurred on May 12, 1970.  The 
Veteran states that his back and neck have never been the same 
ever since the in-service MVA.  He maintains that any current 
back or neck disorder is a result of the in-service injuries.  
Thus, the Veteran contends that service connection is warranted 
for a back or lumbar spine disorder and a neck or cervical spine 
disorder.

A review of the service treatment records reflect that the 
Veteran complained of low back pain after slipping on the floor 
in February 1967.  He was treated with heat and parafon forte. 
The pain persisted and a month later he was referred to ortho.  
No assessment was made.  There is nothing further in the service 
records concerning the low back.  In May 1970, the Veteran was 
involved in a MVA in which he sustained whiplash to the neck.  An 
investigation report shows that the Veteran was hit by another 
vehicle in an intersection and it was the fault of the other 
operator.  Results of x-rays taken were reported to be negative.  
The impression was neck strain and he was treated with parafon 
forte and a cervical collar.  There is nothing further concerning 
the neck in the service records.  In August 1970, the Veteran's 
report of medical history and examination at discharge show no 
complaints, defects, diagnoses, abnormalities, or other findings 
concerning his back or neck.

Thereafter, VA and private treatment records, including records 
obtained from the SSA, dated from 1989 through 2005 show 
complaints of and treatment for low back pain and neck pain, with 
clinical findings of a herniated nucleus pulposus at L4-L5 in 
1989 and a diagnosis of degenerative disk disease in the 
lumbosacral spine by VA examination in 2003, and clinical 
findings of extensive degenerative changes and spurring in the 
cervical spine at C4 through C7, absent fracture or dislocation 
in 1995.  The earliest indication of any type of degenerative 
changes is documented in an April 1980 imaging report.

These records also show that the Veteran sustained post-service 
MVAs in April 1990, December 1995, April 1997, and May 2001.  In 
addition, the Veteran reported lifting injuries in 1987 and 1989.

VA examination was conducted in 2003, in which degenerative disc 
disease of the lumbosacral spine was diagnosed.  The examination 
was conducted for the purpose of determining eligibility for non-
service-connected pension and no opinion as to etiology was 
provided by the examiner.  In addition, it is noted that SSA 
records were received subsequent to this report which document 
clinical findings of degenerative changes in the cervical spine.

Pursuant to the Board's February 2010 remand, the Veteran 
underwent VA spine examination in connection with the claim in 
March 2010.  The examiner reviewed the evidence in the claims 
file and interviewed and examined the Veteran.  The examiner 
provided diagnoses of multilevel degenerative disease of both the 
lumbar spine and cervical spine.  The examination report and the 
other medical evidence show the existence of the claimed 
disabilities; that is, the current disability element of the 
service connection claim is established.

The examiner was asked to provide an opinion as to the origin or 
etiology of the Veteran's back and neck disorders.  In the 
report, the examiner noted an accurate medical history.  It was 
noted that the Veteran sustained an in-service fall after which 
he had complaints of low back pain and that there was a diagnosis 
of lumbar spine strain.  The examiner also noted that the Veteran 
was in an MVA in service and that he sustained a whiplash injury.  
Significantly, the examiner noted that the two in-service 
injuries went on to heal without recourse per the Veteran.  The 
examiner noted that, subsequently, the Veteran had fairly serious 
accidents and that he had some spine pain from the accidents.  
The Veteran also had multiple lifting injuries at work.  The 
Veteran recalled an occasion in the 1980s when he felt his back 
pop while lifting heavy equipment at work.  The examiner also 
noted that, at the time of the examination, the Veteran 
experienced pain that was only very mild in nature.

In regards to etiology, the examiner gave the opinion that, 
because the Veteran had multiple injuries to his spine occurring 
at different courses throughout his life, it would only be with 
mere speculation as to which one these caused his degenerative 
disease.  The examiner pointed out that, although the Veteran's 
symptoms are really not there and his degenerative disease is 
mild at best, he could not resolve the issue without resorting to 
mere speculation.

The March 2010 VA examination report reflects that the examiner 
could not attribute the Veteran's current back and neck disorders 
to any specific past injury, including the in-service injuries, 
without resorting to mere speculation.  The Board may rely on a 
statement that an opinion cannot be provided without resort to 
mere speculation if it is clear that the procurable and assembled 
data was fully considered and the basis for the opinion is 
provided by the examiner or apparent upon a review of the record.  
See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In the present 
case, the examiner provided a rationale for the inability to 
provide an etiological opinion-the Veteran had multiple injuries 
to the spine occurring at different courses throughout his life.  
Thus, additional remand is not necessary because, according to 
the examiner, determining the cause is speculative.

Although the March 2010 VA examiner's opinion does not link the 
Veteran's current back and neck disorders to his active military 
service, the opinion does not completely rule that origin out.  
That is, the examiner plainly believes that the current disorders 
are related to at least one of the multiple past injuries to the 
spine.  Based on other aspects of the examiner's report, and 
other medical evidence in the claims file, the evidence does not 
tend to show that the current back and neck disorders are related 
to the in-service injuries.

Notably, the March 2010 VA examiner pointed out that the Veteran 
himself reported that the two in-service injuries went onto heal 
without recourse.  This is supported by the fact that the 
Veteran's separation examination was normal and that he did not 
report having any back or neck problems at that time.  
Additionally, although not dispositive, no treatment records were 
obtained after the Veteran's separation from military service 
until he sustained post-service lifting and MVA injuries to his 
back and neck.  Moreover, on multiple occasions as documented in 
the VA treatment records and SSA records, when the Veteran was 
seen for complaints of back and neck pain he referred to the 
onset of problems as occurring after the post-service lifting and 
MVA accidents.  Prior to filing his claim for compensation, the 
Veteran did not report the in-service injuries to his treatment 
providers.  This information and evidence weighs against the 
Veteran's statements that he experienced problems with his back 
and neck ever since military service.

In any case, the March 2010 VA examiner considered the Veteran's 
theory of the claim and the examiner did not endorse it.  
Although the examiner did not completely rule out a relationship 
between the current disorders and the injuries that occurred 
during military service, he clearly found that it would be 
speculative to link the two.  Thus, the Board does not give any 
weight to the Veteran's opinion on the matter as he is in no 
better position than the VA examiner to determine which of the 
multiple injuries to the spine caused the current disorders and 
there is no indication that the Veteran has the requisite medical 
expertise to provide a probative opinion on the such a complex 
medical matter such as this.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a back or lumbar spine disorder that is 
attributable to his active military service.  The Board also 
finds that the Veteran does not have a neck or cervical spine 
disorder that is attributable to his active military service.  In 
light of these findings, the Board concludes that service 
connection on a direct basis is not warranted for a chronic back 
disorder to include injury residuals and lumbosacral spine 
degenerative disc disease, and for a chronic neck disorder to 
include injury residuals and cervical spine degenerative changes.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence 
arthritis of the lumbar or cervical spine manifested itself to a 
compensable degree within one year of the Veteran's separation 
from military service.  As noted previously, the earliest imaging 
evidence of any degenerative changes of the spine was in April 
1989, which occurred nearly 20 years after service.  Although a 
history of degenerative changes is noted in the records, there is 
no suggestion that such a history dates back to as early as 
August 1971.  Thus, service connection is not warranted for 
arthritis of the lumbar or cervical spine on a presumptive basis.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claims of 
service connection for a chronic back disorder to include injury 
residuals and lumbosacral spine degenerative disc disease, and 
for a chronic neck disorder to include injury residuals and 
cervical spine degenerative changes and spurring must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a chronic back disorder to include injury 
residuals and lumbosacral spine degenerative disc disease is 
denied.

Service connection for a chronic neck disorder to include injury 
residuals and cervical spine degenerative changes and spurring is 
denied



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


